United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3219
                                    ___________

Mary P. Loeffler,                    *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the
      v.                             * District of Nebraska.
                                     *
Imperial Manor Nursing Home; Cigna * [UNPUBLISHED]
Property and Casualty Companies,     *
                                     *
            Appellees.               *
                                ___________

                          Submitted: December 7, 2001
                              Filed: December 27, 2001
                                   ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.

                                    ___________

PER CURIAM.

      Mary P. Loeffler appeals the magistrate judge’s order refusing to file her
complaint because the district court lacked subject matter jurisdiction, and because
the complaint and accompanying application to proceed in forma pauperis were
unsigned. Having carefully reviewed the record, it appears that the district court
construed Loeffler’s document entitled “Appeal” as a notice of appeal directly to this
court; however we are convinced that Loeffler was attempting to appeal the
magistrate judge’s order to the district court as the order had specified she could do.
See Fed. R. Civ. P. 72(a) (within 10 days after being served with copy of magistrate
judge’s order in nondispositive matter, party may serve and file objections to order).

       Accordingly, we dismiss this appeal and remand the case to the district court
for further proceedings.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-